DETAILED ACTION
This office action is in response to applicants communication received on 10/13/2020.

This action is final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on 4/13/2017 is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.


Applicant argues: The other cited references, Landau and Howe, do not cure the deficiencies of Robin, Taylor, Glass, Ko, and Soroka. Therefore, the cited prior art references, taken either alone or in combination, fail to disclose or suggest the distinguishing features as recited in independent claim 17. Accordingly, amended claim 17 is believed to be patentably distinguished from, and is not obvious over, the combined art of record for the above reasons.

Examiner response:  The cited references are still reading on the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over USrobin2531610, “HOW TO MAKE A PHOTO SLIDE SHOW WITH MUSIC - SONY VEGAS” 2014, https://www.youtube.com/watch?v=OcpTo_doFxE& hereinafter “Robin” in view of Glass US 2014/0337374, in view of Taylor Tutorials, “Sony Vegas Tutorial: How to Make Your Own KARAOKE Version of Any Song!” https://www.youtube.com/watch?v=kccvl_vBBXM hereinafter “Taylor”.

Regarding claim 17, Robin teaches:
17 (New). A multimedia poster generation method, comprising: 

receiving a poster generation instruction ([0:42] teaches of setting up a slide show with music);


    PNG
    media_image1.png
    913
    1455
    media_image1.png
    Greyscale
 


acquiring a poster resource (folder of background files), wherein the poster resource comprises a plurality of background files ([1:58] teaches of importing files to be used in a slide show) 

    PNG
    media_image2.png
    901
    1414
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    907
    1612
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    861
    1604
    media_image4.png
    Greyscale


acquiring a background file to be shared that is selected by the user from the plurality of background files ([1-3:00] teaches of acquiring different background files by a user selecting them in a folder), 

    PNG
    media_image5.png
    855
    1600
    media_image5.png
    Greyscale


sending an identifier of the background file to be shared, an identifier of the multimedia file, and a start time and an end time corresponding to the lyric information to be displayed to the multimedia sharing platform after a dynamic display mode is selected, such that the multimedia sharing platform intercepts a multimedia fragment corresponding to the start time and the end time as a multimedia fragment to be shared from the multimedia file according to the start time and the end time, generating a dynamic multimedia poster based on the lyric information to be shared, the background file to be shared and the multimedia fragment, (based on the claim language it appears the claim is discussing setting up start and end times of multimedia, Robin 4:12 teaches of setting up start and end times of different background files in a musical slide show)


    PNG
    media_image6.png
    248
    559
    media_image6.png
    Greyscale



Doesn’t teach:
and acquiring lyric information to be shared that is selected by the user from the lyric file; and generating a multimedia poster of the multimedia file according to the lyric information to be shared and the background file to be shared.  

wherein the step of generating the multimedia poster of the multimedia file according to the lyric information to be shared and the background file to be shared comprises: acquiring a time tag of each word in the lyric information to be shared from a lyric file of the multimedia file during a process of generating the dynamic multimedia poster, and determining a display time of each word for displaying the each word in the lyric information to be shared; 2Application No.: 16/086,167 Attorney Docket No.: 08810007US Response to Office Action of July 10, 2020 


wherein a color of the lyric information to be shared is changed word by word along with a playing progress of the multimedia fragment in a display process of the multimedia based on the display time of each word for displaying the each word.


However Glass teaches
and acquiring lyric information to be shared that is selected by the user from the lyric file ([0129] teaches of selecting lyrics of a multimedia file that can be used to send to send it as a message); 
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Glass before him before the effective filing date of the claimed invention, to modify Robin to include allowing lyrics to be selectable for a better result of making songs lyrics easier to access so they can be shared easier. 

However Taylor teaches:
generating a multimedia poster of the multimedia file according to the lyric information to be shared and the background file to be shared (Taylor 2:19: teaches of pasting text into Sony Vegas backgrounds ).  

    PNG
    media_image7.png
    1077
    1429
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    1113
    1433
    media_image8.png
    Greyscale


wherein the step of generating the multimedia poster of the multimedia file according to the lyric information to be shared and the background file to be shared comprises: acquiring a time tag of each word in the lyric information to be shared from a lyric file of the multimedia file during a process of generating the dynamic multimedia poster, and determining a display time of each word for displaying the each word in the lyric information to be shared; 2Application No.: 16/086,167 Attorney Docket No.: 08810007US Response to Office Action of July 10, 2020 


wherein a color of the lyric information to be shared is changed word by word along with a playing progress of the multimedia fragment in a display process of the multimedia based on the display time of each word for displaying the each word (Taylor: 4:53- 6:00 teaches of setting up times for each word on a karaoke and highlighting the text).


    PNG
    media_image9.png
    756
    1364
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    773
    1359
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    772
    1356
    media_image11.png
    Greyscale








Regarding claim 18, Glass teaches:
18 (New). The method according to claim 17, wherein after generating the multimedia poster of the multimedia file, the method further comprises: displaying at least one social entry, determining a selected entry, and sharing the multimedia poster through a social network corresponding to the selected entry when a sharing operation for the multimedia poster is detected ([0139] teaches of a sharing button for sharing pictures to share to other users).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Glass before him before the effective filing date of the claimed invention, to modify Robin into include allowing lyrics to be selectable for a better result of making songs lyrics easier to access so they can be shared easier. 

Regarding claim 19, Glass teaches:
([0139] teaches of selecting lyrics of a multimedia file that can be used to send to send it as a message).  
The motivation is the same as claim 18.

Claim 25 is similar in scope to claim 17 and rejected for similar reasons.

Claim 26 is similar to claim 18 and rejected for similar reasons.

Claim 27 is similar to claim 19 and rejected for similar reasons.


Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Robin, in view of Glass in view of Taylor in view of Landau US 2015/0227509 A1.

Regarding claim 20, Landau teaches:
20 (New). The method according to claim 19, wherein after acquiring the poster resource, the method further comprises: displaying a translation option when a language of the lyric content is different from a preset language; and  6International Application No. PCT/CN2016/081487 Attorney Docket No. 08810007US Preliminary Amendment acquiring and displaying the lyric content with a language being the preset language when a triggering ([0033] teaches of a translation option that is displayed to a user ).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Landau before him before the effective filing date of the claimed invention, to modify Robin into include allowing lyrics to be translated for a better result of making songs lyrics readable by a bigger amount of users. 

Regarding 28 is similar to claim 20 and rejected for similar reasons.

Claim 21 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Robin, in view of Glass in view of Taylor In view of Ko US 2015/0358261 in view of Howe 2013/0046857.

Regarding claim 21, Ko teaches:
21 (New). The method according to claim 17, wherein the step of generating the multimedia poster of the multimedia file according to the lyric information to be shared and the background file to be shared comprises: acquiring a multimedia fragment to be shared, wherein a start time and an end time of the multimedia fragment to be shared correspond to a start time and an end time of the lyric information to be shared; and generating a dynamic multimedia poster based on the lyric information to be shared, the background file to be shared and the multimedia fragment ([0014] teaches of sharing a portion of a video segment with start and end time).  It would have been obvious to one of ordinary skill in the art, having teachings of the 

Doesn’t teach of video fragment however Howe teaches:
[0006, 0016] teaches of sending a video fragment

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Howe before him before the effective filing date of the claimed invention, to modify Robin to include sharing selected portions of a video segment as taught by Howe for a better result of allowing a user to be able to play data across different network conditions ( see [0003-0005]).

Regarding 29 is similar to claim 21 and rejected for similar reasons.

Claims 22 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Robin, in view of Glass in view of Taylor In view of Ko in view of Howe in view of Soroka US 2015/0003812.

Regarding claim 22, Soroka teaches: 
22 (New). The method according to claim 21, further comprising: acquiring a time tag of each word in the lyric information to be shared from a lyric file of the multimedia file ([0100] teaches of determining a timing of each word for karaoke [0013] which are highlighted).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Soroka before him before the effective filing date of the claimed invention, to modify Robin to determine timine of each word so that the user can apply a karoao effect or allow the user to follow a long by reading. 

Regarding 30 is similar to claim 22 and rejected for similar reasons.

Claims 23, 31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Robin, in view of Glass in view of Taylor in view of Soroka.

Regarding claim 23, Soroka teaches:
23 (New). The method according to claim 17, further comprising: acquiring a font style of the lyric content selected by the user; and performing the step of generating the multimedia poster of the multimedia file according to the lyric information to be shared and the background file to be shared base on the font style of the lyric content selected by the user ([0100] teaches of a user selecting a font style for a karaoke).  


Regarding 31 is similar to claim 23 and rejected for similar reasons.

Regarding 33 is similar to claim 23 and rejected for similar reasons.
Regarding 35 is similar to claim 23 and rejected for similar reasons.

Claims 24, 32, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Robin, in view of Glass in view of Taylor in view of Pilskalns US 2008/0172288.

Regarding claim 24, Pilskalns teaches:
24 (New). The method according to claim 17, wherein after the step of generating the multimedia poster of the multimedia file according to the lyric information to be shared and the background file to be shared, the method further comprises: uploading the multimedia poster of the multimedia file to a server, so that the server acquires account information of the user in the server ([0018] password), wherein the account information 7International Application No. PCT/CN2016/081487 Attorney Docket No. 08810007US Preliminary Amendment includes a user level or a number of virtual resources of the user; and the user is rewarded by increasing the user level or the number of the virtual resources ([0004] increase storage capacity as a reward [0015] file uploads).



Regarding 32 is similar to claim 24 and rejected for similar reasons.

Regarding 34 is similar to claim 24 and rejected for similar reasons.

Regarding 36 is similar to claim 24 and rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is 571-270-0603 and fax number of 571-270-9866, agendas can be sent to examiner Norris’ fax or emailed if form PTO/SB/439 is uploaded to the file wrapper https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  The examiner can normally be reached on 12PM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN J NORRIS/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177